MEMORANDUM **
David D. Espinal appeals from his 190-month sentence imposed following his guilty-plea conviction for conspiracy to distribute and possess with intent to distribute in excess of 50 grams of methamphetamine, in violation of 21 U.S.C. § 846, and *566conspiracy to engage in money laundering, in violation of 18 U.S.C. § 1956. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Espi-nal’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided the appellant the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We dismiss the appeal in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provid*566ed by 9th Cir. R. 36-3.